 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                               x
                                               :
 ALPHA CAPITAL ANSTALT,
                                               :
                                               :
                                               :
                                  Plaintiff,
                                               :
                                               :
           -against-
                                               :
                                                                 Case No. 19-cv-09270 (DLC)
                                               :
 INTELLIPHARMACEUTICS
                                               :
 INTERNATIONAL INC., ISA ODIDI,
                                               :
 AMINA ODIDI, and ANDREW PATIENT,
                                               :
                                               :
                                               :
                                   Defendants.
                                               :
                                               :
                                               x


         NOTICE OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law,

Statement of Undisputed Facts pursuant to Local Rule 56.1, Declaration of Dr. Sunita Surana,

and Declaration of Chloe S. Booth, and exhibits thereto, executed on January 15, 2021,

Defendants Intellipharmaceutics International Inc., Dr. Isa Odidi, Dr. Amina Odidi, and Andrew

Patient, move this Court, before the Honorable Denise L. Cote, at the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, Courtroom 18B, New York, New York 10007, for an

order pursuant to Federal Rule of Civil Procedure 56(a) granting summary judgment in favor of

Defendants on all claims asserted in Plaintiff’s Complaint.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order dated June

19, 2020 (ECF No. 33), Plaintiff’s opposition papers, if any, shall be due by February 5, 2021;

Defendants’ reply papers, if any, shall be due by February 19, 2021.
Dated: January 15, 2021
                              By: /s/ Steven S. Fitzgerald__

                              Steven S. Fitzgerald
                              Chloe S. Booth
                              WOLLMUTH MAHER & DEUTSCH LLP
                              500 Fifth Avenue
                              New York, New York 10110
                              Phone: (212) 382-3300
                              Fax: (212) 382-0050
                              sfitzgerald@wmd-law.com
                              cbooth@wmd-law.com

                              Attorneys for Defendants




                          2
